Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action represents the first action on the merits.
Claims 1-20 are pending.

Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 02 July 2020.

Information Disclosure Statement
The information disclosure statement filed 02 July 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a translated abstract for Korean Document KR 20100014065 has not been provided.  As noted on the signed IDS form accompanying this rejection, the remaining patent documents listed in the IDS have been fully considered by the Examiner.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 12B through 12J 
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 12B through 12J 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner has made an effort to uncover as many drawing issues as possible in the amount of time afforded for examination; however, it is possible that certain issues remain. It is incumbent upon the Applicant to review to Specification and Drawings to ensure that no addition objectionable issues remain. 

	
		

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system and method for presenting autocorrect options in medical reports.
The limitations of (Claim 11 being representative) receiving first partial text report data in response to first user interaction; generating first potential medical term data from the first partial text report data that indicates a first potential medical term in a medical term ontology; generating a first aliased medical term based on the first potential medical term data and further based on the medical term ontology wherein the first aliased medical term is different from the first potential medical term; generating first potential autocorrect data for display; determining when second interaction indicates the first potential autocorrect data is approved; and when the second interaction indicates the first potential autocorrect data is approved, generating a final report that includes the first potential autocorrect data, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system implemented by a processor and memory (Claim 1), the claimed invention amounts to managing personal behavior or interaction between people. The Examiner notes that Claim 11 is not tied to any particular structure. For example, but for processor and memory, this claim encompasses a person suggesting alternate text for a received input based on an ontology in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor and memory that implements the identified abstract idea. The processor and memory combination is not described by the applicant and is recited at a high-level of generality (i.e., a computer processor and memory performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the additional element of an interactive user interface. The interactive user interface merely generally links the abstract idea to a particular technological environment or field of use. MPEP 2106.04(d)(I) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of an interactive user interface was determined to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more” analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. Accordingly, even in combination, this additional element does not provide significantly more. As such the claim is not patent eligible.
Alternately and/or in addition, the additional element of an interactive user interface has been determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that an interactive user interface is well-understood, routine, conventional in the field of computerized healthcare (see Mortara at Fig. 7, Para. 0021; Manu at Fig. 3, Para. 0028; Lee at Para. 0060). Well-understood, routine, conventional activity cannot provide significantly more. 
Claims 2-10 and 12-20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 12 merely describe(s) receiving non-approval of the autocorrect data and utilizing the first data in the report. Claim(s) 3, 13 merely describe(s) how text and terms are generated and identified. Claim(s) 4, 5, 14, 15 merely describe(s) generating and including a medical code. Claim(s) 6, 16 merely describe(s) the type of term. Claim(s) 7, 9, 17, 19 merely describe(s) performing the steps of the abstract idea on another medical term. Claim(s) 8, 18 merely describe(s) how the second medical term is arrived at. Claim(s) 10, 20 merely describe(s) how the potential medical term is arrived at.
		
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7, 9-15, 17, and 19-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Manu et al. (U.S. Pre-Grant Patent Publication No. 2008/0310723) in view of Bernard et al. (U.S. Pre-Grant Patent Publication No. 2018/0341747).

REGARDING CLAIM 1
Manu teaches the claimed medical scan labeling system, comprising: [The Examiner notes that there is no functionality associated with “medical scan” in the claims and thus this is interpreted as an intended use of the claimed invention. See MPEP 2111.02(II). Though the Examiner notes that Bernard teaches this.] 
at least one processor; and [Para. 0039 teaches a processor that implements the disclosed functionality.]
a memory that stores executable instructions that, when executed by the at least one processor, cause the processor to perform operations that include: [Para. 0039 teaches a memory that stores programming instructions for implementation of the disclosed functionality.]
receiving first partial text report data in response to first user interaction with an interactive user interface; [Para. 0023, 0028 teaches receiving a partial textual input (“os”) for a medical report.]
generating first potential medical term data from the first partial text report data that indicates a first potential medical term [...]; [Fig. 3, Para. 0025, 0026 teaches that a word (“osteoblast”) is identified (first potential medical term data) from the inputted text.]
generating a first aliased medical term based on the first potential medical term data and further [...] [Para. 0025, 0026 teaches that a plurality of possible words related to the identified word (osteoblastic, osteoblasts) are identified (a first aliased medical term). Para. 0022 teaches that the words are identified in a dictionary.]
wherein the first aliased medical term is different from the first potential medical term; [Fig. 3 teaches that the words are different.]
generating first potential autocorrect data for display via the interactive user interface; [Fig. 3, Para. 0028, 0030 teaches that the words are displayed as potential candidate words (first potential autocorrect data).]
determining when second interaction with the interactive user interface indicates the first potential autocorrect data is approved; and [Para. 0031 teaches that one of the candidates is selected.]
when the second interaction with the interactive user interface indicates the first potential autocorrect data is approved, generating a final report that includes the first potential autocorrect data. [Para. 0033 teaches that when the candidate is selected it is inserted into the document (interpreted as generating a final report).]
Manu may not explicitly teach
in a medical term ontology
based on the medical term ontology
Bernard at Para.0165, 0167 teaches that it was known in the art of computerized healthcare, at the time of filing, to utilize an alias mapping pair database when analyzing a document
in a medical term ontology [Bernard at Para. 0165, 0167 teaches a medical label alias database (the medical dictionary of Manu) that contains an alias mapping pair (a medical term ontology, see Spec. Para. 0252, 0253).]
based on the medical term ontology [Bernard at Para. 0165, 0167 teaches a medical term (the words of Manu) is identified based on the alias mapping pair data.] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the text autocomplete suggestion system of Manu to utilize an alias mapping pair database when analyzing a document as taught by Bernard, with the motivation of improving the speed and accuracy of word suggestion.

REGARDING CLAIM 2
Manu/Bernard teaches the claimed medical scan labeling system of Claim 1. Manu/Bernard further teaches
wherein the operations further include:
determining when the second interaction with the interactive user interface indicates the first potential autocorrect data is not approved; and [Manu at Para. 0037 teaches that the displayed word is not selected (not approved).]
when the second interaction with the interactive user interface indicates the first potential autocorrect data is not approved, generating a final report that includes the first partial text report data. [Manu at Para. 0037 teaches that a different word having “os” (first partial text report data) is selected. This is interpreted as the word that is used in the document.] 

REGARDING CLAIM 3
Manu/Bernard teaches the claimed medical scan labeling system of Claim 1. Manu/Bernard further teaches
wherein the first potential medical term data is generated by:
generating text autocomplete data based on the first partial text report data; and [Manu at Fig. 3, Para. 0025, 0026 teaches that words to complete the inputted “os” are identified and displayed for selection.]
identifying the first potential medical term as matching the text autocomplete data. [Manu at Fig. 3, Para. 0025, 0026 teaches that words to complete the inputted “os” are identified and displayed, thus they necessarily match the suggested autocomplete word presented.]

REGARDING CLAIM 4
Manu/Bernard teaches the claimed medical scan labeling system of Claim 1. Manu/Bernard further teaches
wherein the operations further include:
generating a medical code, based on the first potential medical term and further based on a medical label alias database that stores a plurality of alias mapping pairs; [Bernard at Para. 0165, 0167 teaches transmitting (and thus identifying) a medical code that corresponds to a medical term and its alias.]
wherein the first potential autocorrect data is generated [...]. [Fig. 3, Para. 0028, 0030 teaches that the words are displayed (and thus generated) as potential candidate words (first potential autocorrect data).]
Manu/Bernard may not explicitly teach that the potential autocorrect data to include the medical code; however, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the medical code data associated with the term and its alias(es) with the potential candidate words of Manu since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either Manu or Bernard. Providing medical codes (as taught by Bernard at Para. 0165, 0167) does not change or affect the normal autocomplete word suggestion functionality of Manu (see citations, supra). Generating potential candidate words for selection would be performed the same way even with the addition of associated medical codes. Since the functionalities of the elements in Manu and Bernard do not interfere with each other, the results of the combination would be predictable.
The Examiner notes that “to include the medical code” does not actually require that the medical code is included with the first potential autocorrect data, the first potential autocorrect data is generated with the indented use of including the medical code. By teaching creation of the autocomplete suggestions, Manu necessarily teaches this intended use feature; however, a KSR obviousness rationale has been presented for completeness. 

REGARDING CLAIM 5
Manu/Bernard teaches the claimed medical scan labeling system of Claim 1. Manu/Bernard further teaches
wherein the operations further include:
generating a medical code, based on the first aliased medical term and further based on a medical label alias database that stores a plurality of alias mapping pairs; [Bernard at Para. 0165, 0167 teaches transmitting (and thus identifying) a medical code that corresponds to a medical term and its alias.]
wherein the first potential autocorrect data is generated [...]. [Fig. 3, Para. 0028, 0030 teaches that the words are displayed (and thus generated) as potential candidate words (first potential autocorrect data).]
Manu/Bernard may not explicitly teach that the potential autocorrect data to include the medical code; however, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the medical code data associated with the term and its alias(es) with the potential candidate words of Manu since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either Manu or Bernard. Providing medical codes (as taught by Bernard at Para. 0165, 0167) does not change or affect the normal autocomplete word suggestion functionality of Manu (see citations, supra). Generating potential candidate words for selection would be performed the same way even with the addition of associated medical codes. Since the functionalities of the elements in Manu and Bernard do not interfere with each other, the results of the combination would be predictable.
The Examiner notes that “to include the medical code” does not actually require that the medical code is included with the first potential autocorrect data, the first potential autocorrect data is generated with the indented use of including the medical code. By teaching creation of the autocomplete suggestions, Manu necessarily teaches this intended use feature; however, a KSR obviousness rationale has been presented for completeness. 

REGARDING CLAIM 7
Manu/Bernard teaches the claimed medical scan labeling system of Claim 1. Manu/Bernard may not explicitly teach
wherein the operations further include:
receiving second partial text report data in response to third user interaction with the interactive user interface;
generating second potential medical term data from the second partial text report data that indicates a second potential medical term in the medical term ontology;
generating a second aliased medical term based on the second potential medical term data and further based on the medical term ontology;
generating second potential autocorrect data for display via the interactive user interface;
determining when fourth interaction with the interactive user interface indicates the second potential autocorrect data is approved; and
when the fourth interaction with the interactive user interface indicates the second potential autocorrect data is approved, generating a final report that includes the second potential autocorrect data.
However, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Manu/Bernard based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Manu teaches suggesting candidate words for inclusion in a document based on partial text input while Bernard teaches utilization of a database of alias mappings (see citations supra). The application of the recited method to a second text entry produces no new and unexpected result which would result in patentable significance over the teaching of Manu/Bernard; the application of the suggestion of candidate words for inclusion in a document based on partial text input of Manu utilizing the database of alias mappings of Bernard for a different word does not change how the claim effects the formulation of a final report based on autocorrect data. 
	The Examiner notes that there is no indication that the second partial text report data is different from the first partial text report data and thus the invention is just performing the same steps again (not that a different word would change the above-analysis).

REGARDING CLAIM 9
Manu/Bernard teaches the claimed medical scan labeling system of Claims 1 and 7. Manu/Bernard further teaches
wherein the second aliased medical term is different from the second potential medical term. [Per the obviousness determination of Claim 7, Fig. 3 teaches that the words are different.]

REGARDING CLAIM 10
Manu/Bernard teaches the claimed medical scan labeling system of Claims 1 and 7. Manu/Bernard further teaches
wherein the first potential medical term data is generated further based on a modality associated with the first partial text report data. [Bernard at Para. 0165, 0167 teaches that the system (of Manu) is a medical scan report system. Bernard at Para. 0050 teaches that medical scans have a modality associated with them. Thus, the information in the alias is interpreted to be “based on” the modality, the Examiner noting that there is no indication as to how the first potential medical term data is based on a modality.]

REGARDING CLAIM(S) 11
Claim(s) 11 is/are analogous to Claim(s) 1, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 12-15, 17, 19, and 20
Claim(s) 12-15, 17, 19, and 20 is/are analogous to Claim(s) 2-5, 7, 9, and 10, respectively, thus Claim(s) 12-15, 17, 19, and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2-5, 7, 9, and 10.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Manu et al. (U.S. Pre-Grant Patent Publication No. 2008/0310723) in view of Bernard et al. (U.S. Pre-Grant Patent Publication No. 2018/0341747) in view of Winer (U.S. Pre-Grant Patent Publication No. 2014/0281944).

REGARDING CLAIM 6
Manu/Bernard teaches the claimed medical scan labeling system of Claim 1. Manu/Bernard further teaches
wherein the first potential medical term and the first aliased medical term each correspond to a same medical code. [Bernard at Para. 0165, 0167 teaches that the medical code corresponds to a medical term and its alias.]
Manu/Bernard may not explicitly teach
wherein the first potential medical term is a non-standard medical term of the ontology and the first aliased medical term is a standard medical term corresponding to the non-standard medical term in the ontology, and
Winer at Para. 0162 teaches that it was known in the art of computerized information entry, at the time of filing, to suggest correct auto-complete spellings of misspelled words
wherein the first potential medical term is a non-standard medical term of the ontology and the first aliased medical term is a standard medical term corresponding to the non-standard medical term in the ontology, and [Winer at Para. 0103 teaches receiving a user-entered characters (the partial text of Manu) and comparing the entry to a supplemental word dictionary (the dictionary of Manu; the mapping of Bernard) that identifies the entry as a misspelling and provides and auto-complete function (or Manu) that replaces the misspelled word. Per the Specification at Para. 0162, the misspelled word is interpreted as a non-standard term and the suggested term is interpreted as a standard term that corresponds to the non-standard term. Winer at Para. 0005 teaches that its functionality is related to medical information.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the text autocomplete suggestion system of Manu having the utilization of an alias mapping pair database when analyzing a document of Bernard to suggest correct auto-complete spellings of misspelled words as taught by Winer, with the motivation of improving the speed and decreasing the errors associated with text entry (see Winer at Para. 0003).

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 6, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Manu et al. (U.S. Pre-Grant Patent Publication No. 2008/0310723) in view of Bernard et al. (U.S. Pre-Grant Patent Publication No. 2018/0341747) in view of Kussmaul et al. (U.S. Pre-Grant Patent Publication No. 2020/0293521).

REGARDING CLAIM 8
Manu/Bernard teaches the claimed medical scan labeling system of Claims 1 and 7. Manu/Bernard may not explicitly teach
wherein the second potential medical term data is generated further based on approval of the first potential autocorrect data. 
Kussmaul at Para. 0083 teaches that it was known in the art of computer text completion, at the time of filing, to suggest an autocompletion of a text string based on an acceptance rate value of previous search term suggestions
wherein the second potential medical term data is generated further based on approval of the first potential autocorrect data. [Kussmaul at Para. 0083 teaches utilizing an acceptance rate value associated with accepted term suggestions (interpreted to correspond to the selected text of Manu and in accord with the obviousness determination of Claim 7) where a new the autocomplete suggestion for a new term is based on the acceptance rate of prior suggestions (i.e., approval of the first potential autocorrect data).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the text autocomplete suggestion system of Manu having the utilization of an alias mapping pair database when analyzing a document of Bernard to suggest an autocompletion of a text string based on an acceptance rate value of previous search term suggestions as taught by Kussmaul, with the motivation of improving user experience and productivity (see Kussmaul at Para. 0085).

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Mortara et al. (U.S. Pre-Grant Patent Publication No. 2015/0073828) which discloses providing a suggested text input string in response to a partial textual input and based on a frequency with which a string occurs in a database.  
Lee et al. (U.S. Pre-Grant Patent Publication No. 2013/0212475) which discloses an autocomplete system for healthcare where the suggested terms are based on context of the prior portions of the document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626